UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6213



JAMES RUSSELL ROYAL,

                                             Petitioner - Appellant,

          versus


A. D. ROBINSON,

                                              Respondent - Appellee.


                             No. 07-6224



JAMES R. ROYAL,

                                             Petitioner - Appellant,

          versus


A. D. ROBINSON,

                                              Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:06-cv-00416-CMH)


Submitted: August 30, 2007                 Decided:   September 6, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Jeroyd Wiley Greene, III, ROBINSON & GREENE, Richmond, Virginia,
for Appellant. Eugene Paul Murphy, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           James Russell Royal seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2000) petition.           The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Royal has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeals.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 3 -